DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification may teach power being supplied to the sensor, there is no specific teaching of the sensor actually being turned on. The specification teaches the permitting and prohibiting the supply of power to the sensor, but there are differences between that and actually 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoe et al. (US 2016/0154955) in view of Ahn et al. (US 2017/0199588).
Referring to Claim 1, Motoe teaches a portable electronic device, comprising:
a sensor configured to be operative to detect a physical amount (paragraph 64);
a communication unit configured to perform wireless communication (see 96 of fig. 4);
a controller configured to control supply of power to the sensor (see 103 of fig. 4); and
a storage unit configured to record, when pairing between the communication unit and an external device used by a user is executed, pairing information between the communication unit and the external device (paragraph 71 where the storing of unlocking information would automatically indicate that the devices are paired).
Motoe does not teach the sensor to be powered on when power is supplied to it and a permission condition under which the controller permits the supply of power to the 
Referring to Claim 2, Ahn also teaches when profile information on the user is acquired by wireless communication between the communication unit and the external device, the profile information is recorded in the storage unit, and the permission condition includes a condition that the profile information is recorded in the storage unit (paragraph 186 noting the identification number can be the profile information).
Referring to Claim 8, Ahn also teaches a wristwatch type device (see 2420 in fig. 24).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoe and Ahn and further in view of Villa-Real (US 2014/0162598).
Referring to Claim 3, the combination of Motoe and Ahn does not teach when operation to erase the pairing information is performed by the user, the pairing information and the profile information are erased from the storage unit. Villa-Real teaches when operation to erase the pairing information is performed by the user, the pairing information and the profile information are erased from the storage unit (see claim 23 more notably first column on pg. 86). Therefore, it would have been obvious to 
Referring to Claim 4, Ahn also teaches the supply of power to the sensor is prohibited until at least the pairing information is recorded in the storage unit next time (paragraph 186).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoe and Ahn and further in view of Gunasekar et al. (US 2018/0317848).
Referring to Claim 5, Motoe teaches the sensor as an acceleration sensor that outputs a signal of amplitude corresponding to magnitude of acceleration (paragraph 64).
The combination of Motoe and Ahn does not teach the controller stopping the supply of power to the sensor when a state in which the amplitude of the signal output from the sensor is smaller than a predetermined value continues for a predetermined period. Gunasekar teaches the controller stopping the supply of power to the sensor when a state in which the amplitude of the signal output from the sensor is smaller than a predetermined value continues for a predetermined period (paragraph 83). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gunasekar to the modified device of Motoe and Ahn in order to consume more power.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoe and Ahn and further in view of Pattikonda et al. (US 2014/0233356).
Referring to Claim 6, the combination of Motoe and Ahn does not teach a tilt switch that switches between an on state and an off state in accordance with a tilt angle, wherein
the controller permits recovery from a power-saving mode when a recovery condition is satisfied during execution of the power-saving mode, and
the recovery condition includes a condition that the pairing information is recorded in the storage unit and a condition that the tilt switch has detected a change in the tilt angle.
Pattikonda teaches a tilt switch that switches between an on state and an off state in accordance with a tilt angle (paragraph 73), wherein
the controller permits recovery from a power-saving mode when a recovery condition is satisfied during execution of the power-saving mode (paragraph 73), and
the recovery condition includes a condition that the pairing information is recorded in the storage unit (paragraph 57) and a condition that the tilt switch has detected a change in the tilt angle (paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Pattikonda to the modified device of Motoe and Ahn in order to increase the usage time of a portable device.
Referring to Claim 7, Ahn also teaches when profile information on the user is acquired by wireless communication between the communication unit and the external device, the profile information is recorded in the storage unit, and the recovery condition .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648